                 Case 21-10474-MFW                 Doc 551      Filed 06/23/21         Page 1 of 22




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



    In re:                                                        Chapter 11

    ALAMO DRAFTHOUSE CINEMAS                                      Case No. 21-10474 (MFW)
    HOLDINGS, LLC, et al., 1
                                                                  (Jointly Administered)
                          Debtors.
                                                                  Ref. Docket Nos. 531-535


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                             )
                                          ) ss.:
COUNTY OF FRANKLIN                        )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC, located at 5151
   Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On June 10, 2021, I caused to be served the following:

      a. “Order, Pursuant to Sections 105(a) and 365(a) of the Bankruptcy Code and Bankruptcy
         Rule 6006, Authorizing Rejection of Certain Personal Property Leases,” dated June 10,
         2021 [Docket No. 531], (the “Lease Rejection Order”),


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
    Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
    (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
    (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
    Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
    (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
    Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
    (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
    Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
    Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
    Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
    Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
               Case 21-10474-MFW          Doc 551     Filed 06/23/21     Page 2 of 22




   b. “Order (I) Authorizing the Assumption and Assignment of Certain Executory Contracts
      and (II) Fixing Cure Amounts with Respect Thereto,” dated June 10, 2021 [Docket No.
      532], (the “Contracts Order”),

   c.    “Order Extending Time to Assume or Reject Unexpired Leases of Nonresidential Real
         Property,” dated June 10, 2021 [Docket No. 533], (the “Unexpired Leases Order”),

   d. “Order, Pursuant to Bankruptcy Rules 9006 and 9027, Extending the Period Within
      which the Debtors may Remove Actions Pursuant to 28 U.S.C. § 1452,” dated June 10,
      2021 [Docket No. 534], (the “Removal Order”), and

   e. “First and Final Application for Allowance of Compensation for Services Rendered by
      Keen-Summit Capital Partners LLC as Real Estate Advisor to the Debtors,” dated June
      10, 2021, to which was attached the “Notice of First and Final Fee Application,” dated
      June 10, 2021 [Docket No. 535], (the “Keen Application”),


by causing and correct copies of the:

          i.   Lease Rejection Order, Contracts Order, Unexpired Leases Order, Removal Order
               and Keen Application to be enclosed securely in separate postage pre-paid
               envelopes and delivered via first class mail to those parties listed on the annexed
               Exhibit A,

         ii.   Lease Rejection Order to be enclosed securely in separate postage pre-paid
               envelopes and delivered via first class mail to those parties listed on the annexed
               Exhibit B,

        iii.   Contracts Order to be enclosed securely in separate postage pre-paid envelopes and
               delivered via first class mail to those parties listed on the annexed Exhibit C,

        iv.    Unexpired Leases Order to be enclosed securely in separate postage pre-paid
               envelopes and delivered via first class mail to those parties listed on the annexed
               Exhibit D,

         v.    Removal Order to be enclosed securely in separate postage pre-paid envelopes and
               delivered via first class mail to those parties listed on the annexed Exhibit E,

        vi.    Lease Rejection Order, Contracts Order, Unexpired Leases Order, Removal Order
               and Keen Application to be delivered via electronic mail to those parties listed on
               the annexed Exhibit F, and


        vii.   Unexpired Leases Order to be delivered via electronic mail to those parties listed on
               the annexed Exhibit G.
            Case 21-10474-MFW         Doc 551     Filed 06/23/21    Page 3 of 22




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                               /s/ Angela Chachoff
                                                               Angela Chachoff
Sworn to before me this
11th day of June, 2021
/s/ Andrea R. Speelman
Andrea R. Speelman
Notary Public, State of Ohio
Commission Expires March 21, 2024
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 4 of 22




                    Exhibit A
                                        ALAMO DRAFTHOUSE CINEMA
                       Case 21-10474-MFW        Doc 551 Filed 06/23/21
                                                 Service List
                                                                               Page 5 of 22

Claim Name                            Address Information
DEPARTMENT OF THE TREASURY - IRS      1500 PENNSYLVANIA AVE, NW WASHINGTON DC 20220
INTERNAL REVENUE SERVICES             ATTN CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
US SMALL BUSINESS ADMINISTRATION      C/O OFFICE OF DISASTER ASSISTANCE ATTN JAMES E RIVERA, ASSOC ADMIN 409 3D ST
                                      SW, STE 6050 WASHINGTON DC 20416




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 6 of 22




                    Exhibit B
                 Case 21-10474-MFW      Doc 551     Filed 06/23/21      Page 7 of 22
                               Alamo Drafthouse Cinemas Holdings, LLC
                                     Case No. 21-10474 (MFW)
                                       Landlords - Service List


SONY ELECTRONICS INC.                                   ECOLAB INC.
ATTN: ROBERT RAPOSO, HEAD OF DIGITAL CINEMA AND         ATTN: WILLIAM BUERMANN, CORPORATE ACCOUNT
GENERAL COUNSEL                                         MANAGER II
16535 VIA ESPRILLO                                      201 EAST JOHN CARPENTER FREEWAY
SAN DIEGO, CA 92127                                     SUITE 300
                                                        IRVING, TX 75062




ECOLAB INC.                                             CIT BANK, N.A.
ECOLAB CENTER                                           ATTN: VICKIE ANDERSON
ATTN: GENERAL COUNSEL                                   10201 CENTURION PARKWAY N
370 WABASHA STREET NORTH                                SUITE 100
ST. PAUL, MN 55102                                      JACKSONVILLE, FL 32256
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 8 of 22




                    Exhibit C
                                           ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW        Doc 551 Filed 06/23/21
                                                    Service List
                                                                                    Page 9 of 22

Claim Name                               Address Information
AMERICAN GENRE FILM ARCHIVE              3908 AVENUE B AUSTIN TX 78751
ASYA SAAVEDRA                            606 S. HILL STREET, SUITE 606 LOS ANGELES CA 90014
AWAL RECORDINGS LICENSING AMERICA, INC. 2 GANSEVOORT STREET, 6TH FLOOR NEW YORK NY 10014
CRAZY BALL INC.                          125 CHURCH STREET #8 ST. CATHARINES ON L2R 3E2 CANADA
DARK HORSE COMICS, INC.                  10956 SE MAIN ST MILWAUKIE OR 97222-7644
EFFECTIVE SPEND, LLC                     611 S. CONGRESS AVE., #505 AUSTIN TX 78704
HAMMER FILMS LEGACY LIMITED              RIVERBANK HOUSE 2 SWAN LANE LONDON EC4R 3TT UNITED KINGDOM
INSIGHT EDITIONS                         800 A STREET SAN RAFAEL CA 94901
JOSH SCHAFFER                            2216 GRANTLAND DR RALEIGH NC 27610
JUSTIN ERICKSON                          434 KINGSTON ROAD TORONTO ON M4L 1T9 CANADA
KEVIN WILSON                             2755 RICE ST. #424 ROSEVILLE NM 55113
LITTLE JACKET INDUSTRIES, INC.           C/O FISHMAN BLOCK + DIAMOND, LLP 16830 VENTURA BLVD., SUITE 400 ENCINO CA
                                         91436
MICROSOFT CORPORATION                    C/O JOHN FRIEND ONE MICROSOFT WAY REDMOND WA 98052
NETFLIX CPX INTERNATIONAL, B.V.          KARPERSTRAAT 8-10 AMSTERDAM 1075 KZ THE NETHERLANDS
NETFLIX CPX, LLC                         5808 W. SUNSET BLVD LOS ANGELES CA 90028
RENAISSANCE PICTURES, LTD                315 S. BEVERLY DRIVE, SUITE 216 BEVERLY HILLS CA 90212
THE POKEMON COMPANY INTERNATIONAL, INC. 10400 NE 4TH STREET, SUITE 2800 BELLEVUE WA 98004
TOHO MUSIC CORPORATION                   C/O SHOZO WATANABE 1-7-1 YURAKUCHO, CHIYODA-KU TOKYO 100-0006 JAPAN
USAOPOLY                                 5999 AVENIDA ENCINAS CARLSBAD CA 92008
WATERTOWER MUSIC                         4000 WARNER BOULEVARD BURBANK CA 91522




                                  Total Creditor count 20




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 10 of 22




                    Exhibit D
                                           ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW       Doc 551 Filed 06/23/21
                                                    Service List
                                                                                  Page 11 of 22

Claim Name                               Address Information
30 WEST PERSHING LLC                     C/O EPR PROPERTIES ATTN ASSET MANAGEMENT 909 WALNUT ST, STE 200 KANSAS CITY MO
                                         64106
30 WEST PERSHING LLC                     C/O STINSON LEONARD STREET LLP ATTN CHRISTOPHER FRANTZE 1201 WALNUT, STE 2900
                                         KANSAS CITY MO 64106
30 WEST PERSHING LLC                     C/O EPR RPOPERTIES ATTN: ASSET MGMT 909 WALNUT, STE 200 KANSAS CITY MO 64106
30 WEST PERSHING LLC                     C/O EPR RPOPERTIES ATTN GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                         64106
30 WEST PERSHING LLC                     C/O ENTERTAINMENT PROPERTIES TRUST ATTN GENERAL COUNSEL 909 WALNUT ST, STE 200
                                         KANSAS CITY MO 64106
30 WEST PERSHING, LLC - EPR PROPERTIES   C/O EPR PROPERTIES ATTN: GENERAL COUNSEL 909 WALNUT ST, STE 200 KANSAS CITY MO
                                         64106
ACKLINIS YONKERS REALTY LLC              ATTN IRWIN ACKERMAN 187 MILLBURN AVE, STE 6 MILLBURN NJ 07041
ADC CRYSTAL CITY LLC                     C/O COJEAUX CINEMAS LLC ATTN ANTHONY VINCENT COCO 20575 EASTHAMPTON PLAZA
                                         ASHBURN VA 20147
ADC PARTNERS LTD                         1717 W 6TH ST AUSTIN TX 78703
ADC WOODBRIDGE LLC                       C/O COJEAUX CINEMAS LLC ATTN ANTHONY VINCENT COCO 20575 EASTHAMPTON PLAZA
                                         ASHBURN VA 20147
ALAMO CHANDLER LLC                       C/O CRAIG AND KIM PASCHICH 519 E HORSESHOE PL CHANDLER AZ 85249
ALAMO DRAFTHOUSE CINEMAS BAKER, LLC      3908 AVENUE B AUSTIN TX 78751
ALAMO GILBERT HOLDINGS LLC               ATTN ERNEST L CUNNINHAM 1870 W BITTERS RD, STE 103 SAN ANTONIO TX 78248
ALAMO GILBERT LLC                        ATTN CRAIG PASCHICH 519 E HORSESHOE PL CHANDLER AZ 85249
ALAMO TEMPE HOLDINGS LLC                 ATTN ERNEST L CUNNINHAM 1870 W BITTERS RD, STE 103 SAN ANTONIO TX 78248
ALAMO TEMPE LLC                          ATTN CRAIG PASCHICH 519 E HORSESHOE PL CHANDLER AZ 85249
ALBEE DEVELOPMENT LLC                    28 LIBERTY ST. NEW YORK NY 10005
ALBEE DEVELOPMENT LLC                    C/O ACADIA REALTY TRUST ATTN LEGAL DEPT 1311 MAMARONECK AVE, STE 260 WHITE
                                         PLAINS NY 10605
ARK GROUP OF IRVING INC                  ATTN NOAH LAZES 19401 OLD JETTON RD, STE 101 CORENLIUS NC 28031
ASPEN GRF2 LLC                           973 LOMAS SANTA FE DDR SOLANA BEACH CA 92075
CCH LAMAR PARTNERS LP                    320 W MAIN ST LEWISVILLE TX 75057
CCH LAMAR PARTNERS LP                    C/O HUNTON & WILLIAMS ATTN JOHN STENGER 1445 ROSS AVE, STE 3700 DALLAS TX
                                         75202
CENTREPOINT PROPERTIES                   789 N. SHERMAN STREET STE 430 DENVER CO 80203
CESC SQUARE LLC                          C/O VORNADO REALTY TRUST ATTN CFO 210 RT 4 EAST PARAMUS NJ 07652
CESC SQUARE LLC                          C/O THE JBG COMPANIES ATTN PROPERTY MGMT 4445 WILLARD AVE, STE 400 CHEVY CHASE
                                         MD 20815
CESC SQUARE LLC                          C/O VORNADO/CHARLES E SMITH ATTN PRESIDENT 2345 CRYSTAL DR, STE 1100 ARLINGTON
                                         VA 22202
CF AUSTIN RETAIL, LLC                    1999 BRYAN ST, STE 900 DALLAS TX 75201
CF AUSTIN RETAIL, LLC                    ATTN: GRAHAM MOORE 100 WAUGH DR SUITE 600 HOUSTON TX 77007-6340
CINCO PELICULAS LLC                      100 S CENTRAL EXPY, #14 RICHARDSON TX 75080
CL SLOANS LAKE L.P.                      1550 RALEIGH ST. DENVER CO 80204
COCO, ANTHONY VICENTE                    5655 HOOKS AVE BEAUMONT TX 77706
COJEAUX CINEMAS LLC                      ATTN ANTHONY VINCENT COCO 1085 N TWENTY-THIRD ST BEAUMONT TX 77006
CRADDOCK PROPERTIES                      2325 HARTFORD ROAD AUSTIN TX 78703
CRADDOCK PROPERTIES LLC                  C/O GELLERT SCALI BUSENKELL & BROWN LLC ATTN MICHAEL BUSENKELL, ESQ 1201 N
                                         ORANGE ST, STE 300 WILMINGTON DE 19801
CRADDOCK PROPERTIES LLC                  2325 HARTFORD ROAD AUSTIN TX 78703
CRADDOCK PROPERTIES, L.L.C.              C/O LARRY J. CRADDOCK 2325 HARTFORD ROAD AUSTIN TX 78703
DB DENTON II LLC                         C/O DASPIN & AUMENT LLP ATTN NICOLE R BROWN 300 S WACKER DR, STE 2200 CHICAGO
                                         IL 60606
DB DENTON II LLC                         C/O RED DEVELOPMENT LLC ATTN DIRECTOR OF LEGAL/LEASING 1 E WASHINGTON ST, STE



Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 4
                                          ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW      Doc 551 Filed 06/23/21
                                                   Service List
                                                                                  Page 12 of 22

Claim Name                              Address Information
DB DENTON II LLC                        300 PHOENIX AZ 85004
DDR DB STONE OAK LP                     ATTN GENERAL COUNSEL 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DDR DB STONE OAK LP                     ATTN EXECUTIVE VP-LEASING 3300 ENTERPRISE PKWY BEACHWOOD OH 44122
DENVER URBAN RENEWAL AUTHORITY          C/O HOGAN LOVELLS; ATTN; JOHN D BECK 390 MADISON AVENUE NEW YORK NY 10017
DOS PELICULAS LLC                       100 S CENTRAL EXPY, #14 RICHARDSON TX 75080
DOS PELICULAS LLC                       C/O BAIRD CREWS SCHILLER & WHITAKER PC ATTN THOMAS C BAIRD 15 N MAIN ST TEMPLE
                                        TX 76501
EAST CAMPUS REALTY LLC                  C/O MUTUAL OF OMAHA INSURANCE CO ATTN PRESIDENT, EAST CAMPUS REALTY LLC MUTUAL
                                        OF OMAHA PLAZA OMAHA NE 68175
EDWARDS, JOSEPH SAMUEL-PENOLA           1085 N 23RD ST BEAUMONT TX 77706
ENTERTAINMENT MANAGEMENT CO LLC         C/O FABYANSKE WESTRA HART THOMSON PA ATTN STEVEN C COX 333 S 7TH ST
                                        MINNEAPOLIS MN 55402
ENTERTAINMENT MANAGEMENT CO LLC         ATTN PHILIP L RAFNSON & TYLER CALABRESE 11109 XYLON AVE S BLOOMINGTON MN 55438
EPR                                     C/O STINSON LLP ATTN: BRIAN E. SOBCZYK 1201 WALNUT STREET, SUITE 2900 KANSAS
                                        CITY MO 64106-2150
FOPA PARTNERS LLC                       3441 OLIVE ST ST LOUIS MO 63103
GERRITY RETAIL MANAGEMENT LLC           PO BOX 845758 LOS ANGELES CA 90084-5758
GERRITY RETAIL MANAGEMENT LLC           C/O GERRITY GROUP LLC ATTN: RENE DANIELS 973 LOMAS SANTA FE DR SOLANA BEACH CA
                                        92075-2137
GOZILLION ENTERPRISES LLC               ATTN MELINDA A KAISER, PRESIDENT
GS SOUTH LAMAR PLAZA                    C/O JACKSON WALKER ATTN: JOSHUA A. ROMERO 100 CONGRESS AVENUE, SUITE 1100
                                        AUSTIN TX 78701
GS SOUTH LAMAR PLAZA LP                 C/O STREAM REALTY ATTN BRYAN DABBS 400 W 15TH ST, #1250 AUSTIN TX 78701
GS SOUTH LAMAR PLAZA LP                 ATTN DEREK BROWN 6300 BRIDGE POINT PKWY, BLDG 3 #300 AUSTIN TX 78730
HARTMAN RICHARDSON HEIGHTS PROPERTIES   LLC 2909 HILLCROFT, STE 420 HOUSTON TX 77057
HARTMAN RICHARDSON HEIGHTS PROPERTIES   LLC C/O HARTMAN INCOME REIT MANAGEMENT INC 2909 HILLCROFT, STE 420 HOUSTON TX
                                        77057
HOBBY PROPERTIES - KERBBY LLC           ATTN: JOHN HOLMES 515 N BLOUNT ST RALEIGH NC 27604
HYLAN PLAZA 1339 LLC                    C/O KIMCO REALTY CORPORATION 3333 NEW HYDE PARK RD, STE 100 PO BOX 5020 NEW
                                        HYDE PARK NY 11042-0020
ICED TEA WITH LEMON LLC                 ATTN BILL DIGAETANO 4807 WELLINGTON CT TEMPLE TX 76502
JBG/WOODBRIDGE RETAIL LLC               C/O THE JBG COMPANIES ATTN RETAIL ACCOUNTING 4445 WILLARD AVE, STE 400 CHEVY
                                        CHASE MD 20815
KERBBY LLC                              515 N BLOUNT ST RALEIGH NC 27604
KERBBY, LLC                             C/O POYNER SPRUILL LLP ATTN: CHRISTINE L. HOOD 301 FAYETTEVILLE ST STE 1900
                                        RALEIGH NC 27601
LAKELINE MARKET LTD                     PO BOX 732241 DALLAS TX 75373-2241
LAKELINE MARKET LTD                     ATTN: DEBORAH HORNICKEL, DIRECTOR OF PROPERTY MANAGEMENT 901 S MO PAC EXPY
                                        BLDG 5502 AUSTIN TX 78746-5776
LEAGUE HOLDINGS LLC                     1717 W 6TH ST AUSTIN TX 78703
MEP MAINSTREET OPERATIONS LLC           C/O THE CORDISH COMPANY ATTN GENERAL COUNSEL 601 E PRATT ST, 6TH FL BALTIMORE
                                        MD 21202
MEP MAINSTREET OPERATIONS LLC           ATTN ADAM BLOCK 601 E PRATT ST, 6TH FL BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS LLC           221 BOLIVAR ST JEFFERSON CITY MO 65101
MEP MAINSTREET OPERATIONS, LLC          ATTN: GENERAL COUNSEL 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MEP MAINSTREET OPERATIONS, LLC          C/O THE CORDISH COMPANY 601 E. PRATT STREET, 6TH FLOOR BALTIMORE MD 21202
MIDTOWN ALAMO LLC                       ATTN PHILIP L RAFNSON & TYLER CALABRESE 11109 XYLON AVE S BLOOMINGTON MN 55438
MUELLER ALDRICH STREET LLC              C/O CATELLUS DEVELOPMENT CORPORATION ATTN EXECUTIVE VP 4550 MUELLER BLVD
                                        AUSTIN TX 78723
MUELLER ALDRICH STREET LLC              C/O ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP-ATTN SANDRA A JACOBSON ESQ
                                        1900 MAIN ST, 5TH FL IRVINE CA 92614-7321



Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 4
                                          ALAMO DRAFTHOUSE CINEMA
                          Case 21-10474-MFW      Doc 551 Filed 06/23/21
                                                   Service List
                                                                                  Page 13 of 22

Claim Name                              Address Information
MUELLER ALDRICH STREET LLC             C/O CATELLUS DEVELOPMENT CORPORATION ATTN CFO 66 FRANKLIN ST, STE 200 OAKLAND
                                       CA 94607
MUELLER ALDRICH STREET, LLC            C/O SAUL EWING ARNSTEIN & LEHR LLP ATTN: MARK MINUTI 1201 N. MARKET STREET,
                                       SUITE 2300 WILMINGTON DE 19801-1266
MUELLER ALDRICH STREET, LLC            C/O WALLER LAW ATTN: ERIC TAUBE & MARK MINUTI 100 CONGRESS AVE, SUITE 1800
                                       AUSTIN TX 78701
MUELLER ALDRICH STREET, LLC            4200 N LAMAR BLVD 200 AUSTIN TX 78756
NEW BRAUNFELS MARKETPLACE LLC          C/O MICHAEL P MENTON 3333 LEE PKWY, 8TH FL DALLAS TX 75219
NEW BRAUNFELS MARKETPLACE LLC          C/O NEW BRAUNFELS MARKETPLACE LP ATTN PATRICK WIGGINS, PRESIDENT OF GP 177 W
                                       MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP           177 MILL ST NEW BRAUNFELS TX 78130
NEW BRAUNFELS MARKETPLACE LP           177 W MILL ST NEW BRAUNFELS TX 78130
RAMCO-GERSHENSON PROPERTIES LP         31500 NORTHWESTERN HWY, STE 300 FARMINGTON HILLS MI 48334
REEL DINNER PARTNERS MARKETPLACE LLC   C/O BACH HOLDINGS LLC ATTN CHRIS HOEGEMEYER, BRANDON ARCENEAUX 6215 VIA LA
                                       CANTERA, STE 117 SAN ANTONIO TX 78256
REEL DINNER PARTNERS V LLC             C/O BACH HOLDINGS LLC ATTN CHRIS HOEGEMEYER, BRANDON ARCENEAUX 6215 VIA LA
                                       CANTERA, STE 117 SAN ANTONIO TX 78256
REEL DINNER PARTNERS VII LLC           1255 SW LOOP 410 SAN ANTONIO TX 78227
REEL DINNER PARTNERS-CORPUS CHRISTI LLC ATTN BRANDON J ARCENEAUX 6215 VIA LA CANTERA, STE 117 SAN ANTONIO TX 78256
REEL DINNER PARTNERS-CORPUS CHRISTI LLC ATTN C LANE PRICKETT 109 E 10TH ST, STE 300 AUSITN TX 78701
REEL DINNER PARTNERS-LAREDO LLC        ATTN BRANDON J ARCENEAUX 6215 VIA LA CANTERA, STE 117 SAN ANTONIO TX 78256
REEL DINNER PARTNERS-LAREDO LLC        ATTN C LANE PRICKETT 109 E 10TH ST, STE 300 AUSITN TX 78701
RPI SKILLMAN ABRAMS SC LTD             C/O RETAIL PLAZAS INC 2929 CARLISLE ST, #170 DALLAS TX 75204
SEIS PELICULAS LLC                     3913 WOODSTOCK DR COLLEYVILLE TX 76034
SEQUENTIAL ARTWORKS INC                D/B/A ALIEN WORLDS 6900 SAN PEDRO, STE 121 SAN ANTONIO TX 78216
SHOPPES AT CHANDLER HEIGHTS LLC, THE   C/O TOWN WEST REALTY II INC 3002 N CAMPBELL AVE, STE 200 TUCSON AZ 85719
SIETE PELICULAS LLC                    C/O BAIRD CREWS SCHILLER & WHITAKER PC ATTN THOMAS C BAIRD 15 N MAIN ST TEMPLE
                                       TX 76501
SLOANS LAKE FCA LLC                    C/O FCA PARTNERS LLC ATTN: EDWARD M CHERRY 300 S TRYON ST, STE 420 CHARLOTTE
                                       NC 28202
SPENCE, ROY                            828 W. 6TH ST AUSTIN TX 78703
STORE CAPITAL ACQUISITIONS LLC         C/O KUTAK ROCK LLP ATTN KELLY G REYNOLDSON, ESQ 1801 CALIFORNIA ST, STE 3000
                                       DENVER CO 80202
STORE CAPITAL ACQUISITIONS LLC         ATTN MICHAEL T BENNET, EVP-GEN COUNSEL 8501 E PRINCESS DR, STE 190 SCOTTSDALE
                                       AZ 85255
STORE MASTER FUNDING V LLC             C/O KUTAK ROCK LLP ATTN KELLY G REYNOLDSON, ESQ 1801 CALIFORNIA ST, STE 3100
                                       DENVER CO 80202
STORE MASTER FUNDING V LLC             ATTN MICHAEL T BENNETT, EVP 8501 E PRINCESS DR, STE 190 SCOTTSDALE AZ 85255
SUMMIT GLORY PROPERTY LLC              28 LIBERTY ST, 44TH FL NEW YORK NY 10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN MANAGING DIRECTOR 28 LIBERTY ST NEW YORK NY
                                       10005
SUMMIT GLORY PROPERTY LLC              C/O FOSUN PROPERTY HOLDINGS ATTN DIRECTOR OF LEASING 28 LIBERTY ST NEW YORK NY
                                       10005
SUMMIT GLORY PROPERTY LLC              C/O PAUL HASTINGS LLP ATTN DAVID M BROOKS, ESQ 200 PARK AVE NEW YORK NY 10166
SVAP II PARK NORTH, LLC                C/O FERGUSON BRASWELL FRASER KUBASTA PC ATTN: JOHN D FRASER, ESQ 2500 DALLAS
                                       PKWY, STE 600 PLANO TX 75093
TRABULSI, JUDY                         828 W. 6TH ST AUSTIN TX 78703
TREPEX ACQUISITIONS LLC                C/O DLA PIPER LLP (US) ATTN CRAIG B ANDERSON 1717 MAIN ST, STE 4600 DALLAS TX
                                       75201
TREPEX ACQUISITIONS LLC                ATTN BRENT HAMMOND 13115 FOUR STAR BLVD AUSTIN TX 78373
TRES PELICULAS LLC                     ATTN WILLIAM D DIGAETANO 4807 WELLINGTON CT TEMPLE TX 76502



Epiq Corporate Restructuring, LLC                                                                        Page 3 OF 4
                                         ALAMO DRAFTHOUSE CINEMA
                        Case 21-10474-MFW       Doc 551 Filed 06/23/21
                                                  Service List
                                                                                Page 14 of 22

Claim Name                             Address Information
TRIPLE ALAMO LUBBOCK LLC               C/O DALE PARSONS & ASSOCIATES PC ATTN DALE PARSONS, ESQ 4903 PURDUE DALLA TX
                                       75209
TRIPLE ALAMO LUBBOCK LLC               ATTN NEIL BILLINGSLEY-MICHAELSEN 1707 1/2 POST OAK BLVD, PMB 480 HOUSTON TX
                                       77056
UE YONKERS II LLC - LANDLORD           C/O URBAN EDGE PROPERTIES 210 RTE 4 E PARAMUS NJ 07652
UE YONKERS II LLC - LANDLORD           ATTN: SCOTT AUSTER 28 LIBERTY ST NEW YORK NY 10005
URBAN EDGE PROPERTIES                  ATTN: ANDREW LURIE, REAL ESTATE COUNSEL 210 ROUTE 4 EAST PARAMUS NJ 07652
VINELAND POINTE OWNER LLC              C/O O'CONNOR CAPITAL PARTNERS 535 MADISON AVE, 6TH FL NEW YORK NY 10022
VINELAND POINTE OWNER LLC              C/O OCONNOR CAPITAL PARTNERS ATTN: PETER BERGNER 535 MADISON AVE, 6TH FL NEW
                                       YORK NY 10022
VINELAND POINTE OWNER LLC              C/O GOULSTON & STORRS PC ATTN VANESSA P MOODY 400 ATLANTIC AVE BOSTON MA 02110
VINELAND POINTE OWNER LLC              C/O O'CONNOR PROPERTY MAGEMENT LLC ATTN YVONNE JONES 230 ROYAL PALM WAY, STE
                                       102 PALM BEACH FL 33480
VINELAND POINTE OWNER LLC              C/O O'CONNOR PROPERTY MANAGEMENT LLC ATTN YVONNE ANN JONES, MANAGING AGENT 240
                                       ROYAL PALM WAY, STE 200 PALM BEACH FL 33480
WESTLAKES 410 INVESTMENTS LLC          C/O SULLIVAN HAZELTINE ALLINSON LLC ATTN WILLIAM A HAZELTINE 919 N MARKET ST,
                                       STE 420 WILMINGTON DE 19801
WESTLAKES 410 INVESTMENTS LLC          C/O KRUGER CARSON PLLC ATTN BRADLEY S CARSON 711 NAVARRO, STE 230 SAN ANTONIO
                                       TX 78205
WESTLAKES 410 INVESTMENTS LLC          ATTN SCOTT BOOTH 6907 N CAPITAL OF TEXAS HWY AUSTIN TX 78731
WESTLAKES 410 INVESTMENTS LLC          6907 N CAPITAL OF TEXAS HWY AUSTIN TX 78731
WESTLAKES 410 INVESTMENTS LLC          ATTN: SCOTT BOOTH, CFO/PROPERTY MGR PO BOX 26800 AUSTIN TX 78755
WESTLAKES 410 INVESTMENTS LLC          ATTN SCOTT BOOTH PO BOX 27648 AUSTIN TX 78755
WHITESTONE REIT                        ATTN: MATT OKMIN 2600 S GESSNER RD STE 500 HOUSTON TX 77063
WOODBURY ALAMO LLC                     3913 WOODSTOCK DR COLLEYVILLE TX 76034
WOODBURY ALAMO LLC                     C/O BAIRD CREWS SCHILLER & WHITAKER PC ATTN THOMAS C BAIRD 15 N MAIN ST TEMPLE
                                       TX 76501




                                Total Creditor count 129




Epiq Corporate Restructuring, LLC                                                                         Page 4 OF 4
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 15 of 22




                    Exhibit E
                                         ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW      Doc 551 Filed 06/23/21
                                                  Service List
                                                                               Page 16 of 22

Claim Name                             Address Information
ALEXANDRA ELLIS                        C/O CORREIA, KING, FODERA, MCGINNIS & LIFEEIDGE, ATTN: RICHARD J. FODERA 655
                                       3RD AVE 27TH FL NEW YORK NY 10017
ARNALL GOLDEN GREGORY LLP              ATTN: DAVID MARMINS 171 17TH STREET NW SUITE 2100 ATLANTA GA 30363-1031
BROOKS,ANDREYAH                        3908 AVENUE B AUSTIN TX 78751
CHRISTINA MERRYMAN                     C/O KILPATRICK & DEAS ATTN: JOHN F. DEAS & JAMES M. MILLER 9601 MCALLISTER
                                       FREEWAY STE 220 SAN ANTONIO TX 78216-4623
CLIMO,TAYLOR,S                         3908 AVENUE B AUSTIN TX 78751
CNA INSURANCE                          ATTN: CAROL GERNER, ESQ. 151 N FRANKLIN STREET FLOOR 9 CHICAGO IL 60606
CORREIA KING FODERA MCGINNIS &         ATTN: RICHARD J. FODERA 655 3RD AVENUE 27TH FLOOR NEW YORK NY 10017
LIFEEIDGE
CRAIG PASCHICH                         519 E HORSESHOE PL CHANDLER AZ 85249
DEAS & ASSOCIATES                      ATTN: DYNIA WILLIAMS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: JUAN MONSIVAIS 9601 MCALLISTER FWY SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: TUSHAR Y. PANDYA 9601 MCALLISTER FWY SUITE 910 SAN ANTONIO TX 78216
DEAS & ASSOCIATES                      ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX 78734-3915
EVELINA CALCANO                        C/O JACKSON LEWIS P.C. ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY 14TH FL WHITE
                                       PLAINS NY 10601
FHF I LAMAR UNION, LLC                 C/O ARNALL GOLDEN GREGORY, LLP ATTN: DAVID MARMINS 171 17TH STREET NW STE 2100
                                       ATLANTA GA 30363
FISHER & PHILLIPS LLP                  1075 PEACHTREE ST NE, STE 3500 ATLANTA GA 30309
FLAMUR KALLASHI AND GANO KALLASHI      C/O MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN; ATTN: JOSEPH J. RAVA, ESQ. 800
                                       WESTCHESTER AVE, STE C-700 RYE BROOK NY 10573
FLETCHER LAW OFFICE, LLC               ATTN: GAGE K. FLETCHER 4505 MADISON AVE SUITE 270 KANSAS CITY MO 06411
GIBBONS P.C.                           ATTN: KEVIN W. WEBER, ESQ. ONE GATEWAY CENTER, 1145 RAYMOND PLAZA W NEWARK NJ
                                       07102
GONZALES,JESSE                         3908 AVENUE B AUSTIN TX 78751
GRAVES DOUGHERTY HEARON & MOODY        ATTN: KAREN BARTOLETTI 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
GRAVES DOUGHERTY HEARON & MOODY        ATTN: PETE D. KENNEDY 401 CONGRESS AVENUE SUITE 2700 AUSTIN TX 78701
HAYNES AND BOONE, LLP                  ATTN: JASON HABINSKY 30 ROCKEFELLER PLAZA 26TH FLOOR NEW YORK NY 10112
HAYNES AND BOONE, LLP                  ATTN: JOHN R. EMERSON (RUSS) 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: RUSS EMERSON 2323 VICTORY AVENUE SUITE 700 DALLAS TX 75219
HAYNES AND BOONE, LLP                  ATTN: LAURA O'DONNELL 112 EAST PECAN STREET SUITE 1200 SAN ANTONIO TX 78205
HAYNES AND BOONE, LLP                  ATTN: ADAM H. SENCENBAUGH 600 CONGRESS AVENUE SUITE 1300 AUSTIN TX 78701
HENRY JACOBSON                         C/O KANE RUSSELL COLEMAN LOGAN PC ATTN: MICHAEL A. LOGAN 901 MAIN ST STE 5200
                                       DALLAS TX 75202
JACKSON LEWIS P.C.                     ATTN: ADAM GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                     ATTN: ADAM S. GROSS 44 SOUTH BROADWAY, 14TH FL WHITE PLAINS NY 10601
JACKSON LEWIS P.C.                     ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY 14TH FLOOR WHITE PLAINS NY 10601
JAMES OCANAS AND ROBYN HUSTON OCANAS   C/O DEAS & ASSOCIATES ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX
                                       78734-3915
JAWAHER HOZIMAH                        C/O HAYNES AND BOONE, LLP ATTN: JASON HABINSKY 30 ROCKEFELLER PLAZA 26TH FL
                                       NEW YORK NY 10112
JAYNE ROBERMAN                         C/O JACKSON LEWIS P.C. ATTN: JOSEPH DIPALMA 44 SOUTH BROADWAY, 14TH FL WHITE
                                       PLAINS NY 10601
JOSE ABEN MAIRENA                      C/O KILPATRICK & DEAS ATTN: JOHN F. DEAS 9601 MCALLISTER FREEWAY STE 220 SAN
                                       ANTONIO TX 78216-4623
K&K INSURANCE GROUP                    ATTN: AISYA CARROLL, ADJUSTER 1712 MAGNAVOX WAY FORT WAYNE IN 46804
KANE RUSSELL COLEMAN LOGAN PC          ATTN: MICHAEL A. LOGAN 901 MAIN STREET SUITE 5200 DALLAS TX 75202
KARETEK HOLDINGS, LLC                  C/O HAYNES AND BOONE, LLP ATTN: RUSS EMERSON 2323 VICTORY AVE STE 700 DALLAS
                                       TX 75219
KILPATRICK & DEAS                      PO BOX 7217 LONDON KY 40742-7217



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                           ALAMO DRAFTHOUSE CINEMA
                         Case 21-10474-MFW        Doc 551 Filed 06/23/21
                                                    Service List
                                                                                 Page 17 of 22

Claim Name                               Address Information
KILPATRICK & DEAS                        ATTN: JOHN F. DEAS 9601 MCALLISTER FREEWAY SUITE 220 SAN ANTONIO TX 78216-4623
KILPATRICK & HOLDER                      ATTN: ELIZABETH WATSON 1084 S LAUREL RD LONDON KY 40744-7960
KILPATRICK & HOLDER                      1084 S LAUREL RD LONDON KY 40744-7960
KIMBERLY PASCHICH                        519 E HORSESHOE PL CHANDLER AZ 85249
KRISTINA KING                            C/O THE ADA GROUP LLC ATTN: CLAIRE WILSON 4001 CARMICHAEL RD STE 570
                                         MONTGOMERY AL 36106
LARRICK LAW FIRM PC                      ATTN: ELIZABETH LARRICK 1714 FORTVIEW RD, STE 101 AUSTIN TX 78704
LAW OFFICE OF GAMBESKI & FRUM            565 TAXTER RD. SUITE 220 ELMFORD NY 10523-2300
LAW OFFICE OF STEVE ROBERTS, LLC         ATTN: SCOTT ROBERTS 100 FILLMORE ST, 5TH FL DENVER CO 80206
LEMOND,LESLIE                            3908 AVENUE B AUSTIN TX 78751
LIBERTY MUTUAL COMPANY                   ATTN: CATHARINE SCOTT, CLAIMS REP 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: CHRISTINE COLBY 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: JOHANNA GUETZOW, SR CLAIMS 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: SHAYNA MILLER 175 BERKELEY STREET BOSTON MA 02116
LIBERTY MUTUAL COMPANY                   ATTN: STANLEY NEWSHAM, SR TECH CLAIMS 175 BERKELEY STREET BOSTON MA 02116
MARSHALL DENNEHEY WARNER COLEMAN ET AL   ATTN: JOSEPH J. RAVA, ESQ 287 BOWMAN AVE STE 404 PURCHASE NY 10577-2517
MELISSA QUATTRONE                        C/O THE ARMSTRONG LAW FIRM ATTN: KELLY ARMSTRONG 302 CALEDONIA ST STE 4
                                         SAUSALITO CA 94965
MICHELLE CORDIAL                         C/O KILPATRICK & HOLDER ATTN: ELIZABETH WATSON 9601 MCALLISTER FREEWAY STE 220
                                         SAN ANTONIO TX 78216
MONROY, ERIK                             841 SOLANO AVE, #2 ALBANY CA 94706
MUELLER ALDRICH STREET, LLC              C/O SAUL EWING ARNSTEIN & LEHR LLP ATTN: MARK MINUTI 1201 N. MARKET STREET,
                                         SUITE 2300 WILMINGTON DE 19801-1266
NIGEL GRANVILLE & DEBRA WATSON           C/O LAW OFFICE OF GAMBESKI & FRUM 565 TAXTER RD, STE 220 ELMFORD NY 10523-2300
GRANVILLE
OMROY CLARKE AND SHAEEDA FACEY           C/O WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP; ATTN: ROBERT W. GORDON 1133
                                         WESTCHESTER AAVENUE WHITE PLAINS NY 10604
PASCHICH ALAMO HOLDINGS, LLC             ATTN CRAIG PASCHICH 519 E HORSESHOE PL CHANDLER AZ 85249
PHYLLIS JEAN TUMLINSON                   C/O DEAS & ASSOCIATES ATTN: CHRISTOPHER RHODES 234 CEDAR HURST LN AUSTIN TX
                                         78734-3915
ROMERO,GILBERT                           3908 AVENUE B AUSTIN TX 78751
SELECTIVE                                ATTN: MARIE TOLEDO 40 WANTAGE AVE BRANCHVILLE NJ 07890
SUSIE VYBIRAL                            C/O KILPATRICK & DEAS ATTN: LAURA W. HOLDER 9601 MCALLISTER FREEWAY STE 220
                                         SAN ANTONIO TX 78216-4623
THE ADA GROUP LLC                        ATTN: CLAIRE WILSON 4001 CARMICHAEL RD SUITE 570 MONTGOMERY AL 36106
TRAVELERS INSURANCE                      ATTN: BARBARA HOGUE 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JEANETTE EBY 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JOAN TONN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: JUNE NGUYEN 485 LEXINGTON AVE. NEW YORK NY 10017
TRAVELERS INSURANCE                      ATTN: MELISSA PALMER 485 LEXINGTON AVE. NEW YORK NY 10017
VALENZUELA,BRIDGETTE                     3908 AVENUE B AUSTIN TX 78751
VIANNA PRIETO                            C/O DEAS & ASSOCIATES ATTN: TUSHAR Y. PANDYA & JUAN MONSIVAIS 9601 MCALLISTER
                                         FWY STE 910 SAN ANTONIO TX 78216
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: GREGORY I. FREEDMAN 150 E 42ND ST 23 NEW YORK NY 10017
WILSON ELSER MOSKOWITZ EDELMAN & DICKER ATTN: ROBERT W. GORDON 1133 WESTCHESTER AAVENUE WHITE PLAINS NY 10604
WYKS,KARIN                               3908 AVENUE B AUSTIN TX 78751




                                 Total Creditor count 75




Epiq Corporate Restructuring, LLC                                                                            Page 2 OF 2
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 18 of 22




                     Exhibit F
              Case 21-10474-MFW                   Doc 551                Filed 06/23/21
                                                  Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                            Page 19 of 22
                                                        Case No. 21-10474 (MFW)
                                                      Master Service List - Email List




NAME                                     ATTN:                                             EMAIL                                 Count
                                         ATTN: LESLIE C. HEILMAN; LAUREL D.                heilmanl@ballardspahr.com;
BALLARD SPAHR LLP                        ROGLEN                                            roglenl@ballardspahr.com                      2
BALLARD SPAHR LLP                        ATTN: DUSTIN P. BRANCH                            branchd@ballardspahr.com                      1
                                         ATTN: STANLEY B. TARR; VICTORIA A.                Tarr@BlankRome.com;
BLANK ROME LLP                           GUILFOYLE                                         Guilfoyle@BlankRome.com                       2
CHIPMAN BROWN CICERO & COLE, LLP         ATTN: MARK L. DESGROSSEILLIERS                    DESGROSS@CHIPMANBROWN.COM                     1
COLE SCHOTZ P.C.                         ATTN: IRVING E. WALKER                            iwalker@coleschotz.com                        1
COZEN O’CONNOR                           ATTN: THOMAS M. HORAN                             thoran@cozen.com                              1
DELAWARE DIVISION OF REVENUE             ATTN: ZILLAH FRAMPTON                             FASNOTIFY@STATE.DE.US                         1
DELAWARE STATE TREASURY                                                                    STATETREASURER@STATE.DE.US                    1
                                         ATTN: ROBERT A. MCDERMOTT, ASST.
DENVER CITY ATTORNEY’S OFFICE            CITY ATTORNEY                        Bankruptcy01@denvergov.org                                 1
DISTRICT OF DELAWARE                                                          USADE.Press@usdoj.gov                                      1
DLA PIPER LLP (US)                       ATTN: STUART M. BROWN                stuart.brown@us.dlapiper.com                               1
                                         ATTN: JAMILA JUSTINE WILLIS; GREGORY jamila.willis@us.dlapiper.com;
DLA PIPER LLP (US)                       M. JUELL                             gregory.juell@us.dlapiper.com                              2

GELLERT SCALI BUSENKELL & BROWN, LLC     ATTN: MICHAEL BUSENKELL, ESQ.                     mbusenkell@gsbblaw.com                        1
JACK SHRUM, PA                           ATTN: “J” JACKSON SHRUM, ESQUIRE                  Jshrum@jshrumlaw.com                          1
                                         ATTN: ADAM G. LANDIS, ESQ.; MATTHEW               landis@lrclaw.com;
                                         B. MCGUIRE, ESQ.; NICOLAS E. JENNER,              mcguire@lrclaw.com;
LANDIS RATH & COBB LLP                   ESQ.                                              jenner@lrclaw.com                             3
LAW OFFICE OF SUSAN E. KAUFMAN, LLC      ATTN: SUSAN E. KAUFMAN, ESQUIRE                   skaufman@skaufmanlaw.com                      1
LEWIS, REED & ALLEN, P.C.                ATTN: RONALD W. RYAN, ESQ.                        rryan@lewisreedallen.com                      1
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                      ATTN: DON STECKER                                 sanantonio.bankruptcy@publicans.com           1
LINEBARGER GOGGAN BLAIR & SAMPSON,
LLP                                      ATTN: ELIZABETH WELLER                            dallas.bankruptcy@publicans.com               1
LOCKE LORD LLP                           ATTN: JACK E. JACOBSEN                            jjacobsen@lockelord.com                       1
                                         ATTN: KATE R. BUCK, ESQ.; SHANNON D.              kbuck@mccarter.com;
MCCARTER & ENGLISH, LLP                  HUMISTON, ESQ.                                    shumiston@mccarter.com                        2
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   ATTN: TARA LEDAY                                  tleday@mvbalaw.com                            1
MCGINNIS LOCHRIDGE                       ATTN: ED MCHORSE                                  EMcHorse@mcginnislaw.com                      1
MONZACK MERSKY and BROWDER, P.A.         ATTN: RACHEL B. MERSKY                            rmersky@monlaw.com                            1
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS           ATTN: JASON B. BINFORD; LAYLA D.                  jason.binford@oag.texas.gov;
DIVISION                                 MILLIGAN                                          layla.milligan@oag.texas.gov                  2
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS BANKRUPTCY & COLLECTIONS           ATTN: KIMBERLY A. WALSH; SHERRI K.                bk-kwalsh@oag.texas.gov;
DIVISION                                 SIMPSON                                           sherri.simpson@oag.texas.gov                  2
OFFICE OF THE UNITED STATES ATTORNEY                                                       USADE.ECFBANKRUPTCY@USDOJ.GOV;
DISTRICT OF DELAWARE                                                                       ellen.slights@usdoj.gov                       2
OFFICE OF THE UNITED STATES TRUSTEE                                           ustrustee.program@usdoj.gov                                1
                                                                              bsandler@pszjlaw.com;
                                         ATTN: BRADFORD J. SANDLER; STEVEN W. sgolden@pszjlaw.com;
                                         GOLDEN; ROBERT J. FEINSTEIN; CIA H.  rfeinstein@pszjlaw.com;
PACHULSKI STANG ZIEHL & JONES LLP        MACKLE                               cmackle@pszjlaw.com                                        4
PERDUE, BRANDON, FIELDER,
COLLINS & MOTT, L.L.P.                   ATTN: EBONEY COBB                                 ecobb@pbfcm.com                               1
                                         ATTN: SHANTI M. KATONA; ANDREW J.                 skatona@polsinelli.com;
POLSINELLI PC                            NAZAR                                             anazar@polsinelli.com                         2
POYNER SPRUILL LLP                       ATTN: MATTHEW P. WEINER, ESQ.                     mweiner@poynerspruill.com                     1
PROSKAUER ROSE LLP                       ATTN: CHARLES A. DALE                             cdale@proskauer.com                           1
PROSKAUER ROSE LLP                       ATTN: BROOKE H. BLACKWELL                         bblackwell@proskauer.com                      1
REED SMITH LLP                           ATTN: JASON D. ANGELO                             jangelo@reedsmith.com                         1
                                         ATTN: MARSHA A. HOUSTON;                          mhouston@reedsmith.com;
REED SMITH LLP                           CHRISTOPHER O. RIVAS                              crivas@reedsmith.com                          2
                                         ATTN: GREGG M. GALARDI; CRISTINE                  gregg.galardi@ropesgray.com;
ROPES & GRAY LLP                         PIRRO SCHWARZMAN                                  cristine.schwarzman@ropesgray.com             2
SALAZAR LAW                              ATTN: LUIS SALAZAR, ESQ.                          Luis@salazar.law                              1
SAUL EWING ARNSTEIN & LEHR LLP           ATTN: MARK MINUTI, ESQUIRE                        mark.minuti@saul.com                          1
SECRETARY OF STATE DIVISION OF                                                             DOSDOC_FTAX@STATE.DE.US;
CORPORATIONS                                                                               dosdoc_bankruptcy@state.de.us                 2
SECURITIES & EXCHANGE COMMISSION                                                           Help@sec.gov                                  1
                                                                                           BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                                                           NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM-NY OFFICE     ATTN: BANKRUPTCY DEPARTMENT                       bankruptcynoticeschr@sec.gov                  3
SECURITIES & EXCHANGE COMM-PHILA.                                                          SECBANKRUPTCY@SEC.GOV;
OFFICE                                   ATTN: BANKRUPTCY DEPARTMENT                       philadelphia@sec.gov                          2
STINSON LLP                              ATTN: MARK S. CARDER, ESQ.                        mark.carder@stinson.com                       1
SULLIVAN HAZELTINE ALLINSON LLC          ATTN: WILLIAM A. HAZELTINE, ESQ.                  whazeltine@sha-llc.com                        1
TRAVIS COUNTY ATTORNEY                   ATTN: JASON A. STARKS                             Jason.Starks@traviscountytx.gov               1




                                                               Page 1 of 2
              Case 21-10474-MFW              Doc 551                Filed 06/23/21
                                             Alamo Drafthouse Cinemas Holdings, LLC
                                                                                                     Page 20 of 22
                                                   Case No. 21-10474 (MFW)
                                                 Master Service List - Email List




U.S. DEPARTMENT OF JUSTICE           ATTN: BANKRUPTCY DEPT                            CIVIL.FEEDBACK@USDOJ.GOV                       1
VENABLE LLP                          ATTN: RISHI KAPOOR; LAURA S. BOUYEA              rkapoor@venable.com; lsbouyea@venable.com      2
WALLER LANSDEN DORTCH & DAVIS, LLP    ATTN: ERIC TAUBE, ESQUIRE                       eric.taube@wallerlaw.com                       1
WILMER CUTLER PICKERING HALE AND DORR ATTN: ANDREW N. GOLDMAN; BENJAMIN               andrew.goldman@wilmerhale.com;
LLP                                   W. LOVELAND                                     benjamin.loveland@wilmerhale.com               2
                                                                                                                           Count:   71




                                                          Page 2 of 2
Case 21-10474-MFW   Doc 551   Filed 06/23/21   Page 21 of 22




                    Exhibit G
           Case 21-10474-MFW                Doc 551            Filed 06/23/21
                                         Alamo Drafthouse Cinemas Holdings, LLC
                                                                                       Page 22 of 22
                                               Case No. 21-10474 (MFW)
                                                  Landlords - Email List




NAME                             ATTN                                    EMAIL                               Count
EPR                              ATTN: BRIAN E. SOBCZYK                  BRIAN.SOBCZYK@STINSON.COM             1
GS SOUTH LAMAR PLAZA             ATTN: JOSHUA A. ROMERO                  JROMERO@JW.COM                        1
KERBBY, LLC                      ATTN: CHRISTINE L. HOOD                 CHOOD@POYNERSPRUILL.COM               1
MEP MAINSTREET OPERATIONS, LLC   ATTN: GENERAL COUNSEL                   INFO@CORDISH.COM                      1
MEP MAINSTREET OPERATIONS, LLC   C/O THE CORDISH COMPANY                 INFO@CORDISH.COM                      1
                                                                         PATRICK@WIGGINSCOMMERCIAL.COM;
NEW BRAUNFELS MARKETPLACE LP                                             ISABEL@WIGGINSCOMMERCIAL.COM          2
                                 ATTN: ANDREW LURIE, REAL ESTATE
URBAN EDGE PROPERTIES            COUNSEL                                 ALURIE@UEDGE.COM                      1
VINELAND POINTE OWNER LLC        ATTN: PETER BERGNER                     INFO@OCONNORCP.COM                    1
VINELAND POINTE OWNER LLC        ATTN: YVONNE JONES                      INFO@OCONNORCP.COM                    1
                                                                                                    Count:    10




                                                      Page 1 of 1
